EXHIBIT 10.2
 
LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of October
7, 2013 (the “Effective Date”) by and among New Energy Technologies, Inc. a
corporation organized under the laws of the State of Nevada (the “Company”) and
Kalen Capital Corporation, a corporation organized under the laws of the
Province of Alberta, Canada (“Shareholder”). The Company and Shareholder may
hereinafter be referred to as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, Shareholder has entered into a Bridge Loan Agreement dated as of even
date herewith (the “Loan Agreement”) with the Company pursuant to which the
Shareholder has agreed to loan the Company THREE MILLION DOLLARS ($3,000,000)
(the “Loan”);


WHEREAS, pursuant to Section 4.03 of the Loan Agreement Shareholder has agreed
to enter into this Lock-Up Agreement pursuant to which Shareholder agrees not to
sell its Shares of the Company as further set forth herein;


WHEREAS, as of the date of this Agreement, the Shareholder is the owner of
9,766,940 shares of the Company common stock, par value $0.001 (the “Current
Shares”); and


WHEREAS, the Shareholder has the right to acquire additional shares of the
Company’s common stock through conversion of the Loan and exercise of warrants
issuable to the Shareholder pursuant to the Loan Agreement (along with any
additional shares of the Company’s common stock acquired by the Shareholder,
whether directly from the Company or otherwise, from the date of this Agreement
and prior to the expiration of the Lock-Up Period, as defined below, the
“Additional Shares;” the Current Shares and the Additional Shares are
hereinafter referred to collectively as, the “Lock-Up Shares”);


NOW, THEREFORE, in reliance on the foregoing recitals and in consideration of
and for the mutual covenants contained herein, the Parties hereto agree as
follows:


1.           Lock-Up by the Shareholder. The Shareholder hereby agrees that,
without prior written consent of the Company, from the Effective Date until the
first anniversary of the Effective Date (the “Lock-Up Period”) will not make,
offer to make, agree to make, or suffer any Disposition (as defined below) of
any of the Lock-Up Shares or any interest therein. For the purposes of this
Agreement, “Disposition” shall mean any sale, exchange, assignment, gift,
pledge, mortgage, hypothecation, transfer or other disposition or encumbrance of
all or any part of the rights and incidents of ownership of the Lock-Up Shares,
including the right to vote, and the right to possession of the Lock-Up Shares
as collateral for indebtedness, whether such transfer is outright or
conditional, or for or without consideration.


2.           Restriction On Proxies and Non-Interference. The Shareholder hereby
agrees that, during the Lock-Up Period, Shareholder will not (i) grant any
proxies or powers of attorney that would permit any such proxy or
attorney-in-fact to take any action inconsistent herewith, (ii) deposit the
Lock-Up Shares into a voting trust or enter into a voting agreement with respect
to the Lock-Up Shares; or (iii) take any action that would make any
representation or warranty of such Shareholder untrue or incorrect or would
result in a breach by that Shareholder of its obligations under this Agreement.
Shareholder further agrees not to enter into any agreement or understanding with
any other person or entity, the effect of which would be inconsistent with or
violative of any provision contained in this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of the Shareholder. Shareholder
hereby represents and warrants to the Company the following:


a.           Ownership of Shares. Shareholder is the sole record and beneficial
owner of the Current Shares. On the date hereof, the Current Shares constitute
all the shares of Company common stock owned of record or beneficially owned by
Shareholder. Shareholder has sole voting power and sole power to issue
instructions with respect to the matter set forth in this Agreement, sole power
of disposition, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Current Shares, with no
limitations, qualifications or restrictions on such rights, subject to
applicable securities laws and the terms of this Agreement.


b.           Authorization. Shareholder has the requisite legal capacity and
competency, and the full legal right to execute and deliver this Agreement and
perform its obligations hereunder. This Agreement has been duly and validly
executed and delivered by the Shareholder and constitutes a valid and binding
agreement enforceable against the Shareholder in accordance with its terms
except (i) as may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights, and (ii) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.


c.           No Conflicts. Except for filings, authorizations, consents and
approvals as may be required under the Securities Act of 1933, as amended (the
“Securities Act”) and the Exchange Act of 1934, as amended , (i) no filing with,
and no permit, authorization, consent or approval of, any state or federal
governmental authority, or any other person or entity, is necessary for the
execution of this Agreement by Shareholder and the consummation by Shareholder
of the transactions contemplated hereby, and (ii) neither the execution and
delivery of this Agreement by Shareholder, the consummation by Shareholder of
the transactions contemplated hereby, or compliance by Shareholder with any of
the provisions hereof will (A) result in a violation or breach of, or constitute
a default (or give rise to any third party right of termination, cancellation,
material modification or acceleration) under any of the terms, conditions or
provisions of any note, loan agreement, bond, mortgage, indenture, license,
contract, commitment, arrangement, understanding, agreement or other instrument
or obligation of any kind to which Shareholder is a party or by which
Shareholder or any of its properties or assets may be bound, or (B) violate any
order, writ, injunction, decree, judgment, statute, role or regulation
applicable to such Shareholder or any of his or her properties or assets.


d.           No Encumbrances. Shareholder owns the Current Shares free and clear
of all liens, claims, security interests, proxies, voting trusts or agreements,
or any other encumbrances whatsoever, except for (i) any such matters arising
hereunder and (ii) bona fide pledges of such shares as security for obligations
owed to the Company.


4.           Representations and Warranties of the Company. The Company has full
legal right, power and authority to enter into and perform all of its
obligations under this Agreement. The execution and delivery of this Agreement
by the Company has been authorized by all necessary corporate action on the part
of the Company and will not violate any other agreement to which the Company is
a party. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms, except as the enforcement thereof may be limited in
bankruptcy, insolvency, reorganization, moratorium or similar laws.
 
 
2

--------------------------------------------------------------------------------

 


5.           Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the Parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the Parties.
 
6.           Certain Events. Shareholder agrees that this Agreement and the
obligations hereunder shall attach to his or her Company stock and shall be
binding upon any other person or entity to which legal or beneficial ownership
of such Company stock shall pass, whether by operation of law or otherwise,
including, without limitation, such Shareholder’s heirs, guardians,
administrators or successors. Notwithstanding any such transfer of Company
stock, the transferor shall remain liable for the performance of all obligations
under this Agreement of the transferor.


7.           Rights of Assignees; Third Party Beneficiaries. This Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective heirs, executors, administrators, legal
representatives, successors and permitted assigns. Nothing expressed in this
Agreement is intended or shall be construed to give any person or entity other
than the Parties or their respective heirs, executors, administrators, legal
representatives, successors or permitted assigns, any legal or equitable right,
remedy or claim under this Agreement or any provision contained herein.


8.           Specific Performance. The Parties acknowledge that money damages
are an inadequate remedy for breach of this Agreement because of the difficulty
of ascertaining the amount of damage that will be suffered by the non-breaching
Party in the event this Agreement is breached. Therefore, each Party agrees that
the non-breaching Party may obtain specific performance of this Agreement
without the necessity of establishing irreparable harm or posting any bond, and
will be in addition to any other remedy to which such Party may be entitled at
law or in equity.


9.           Amendment and Waivers. Any term or provision of this Agreement may
be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the Party to be bound thereby. The
waiver by a Party of any breach hereof for default in the performance hereof
shall not be deemed to constitute a waiver of any other default or any
succeeding breach or default.


10.         Attorneys’ Fees. Should suit be brought to enforce or interpret any
part of this Agreement, the prevailing party shall be entitled to recover, as an
element of the costs of suit and not as damages, reasonable attorneys’ fees to
be fixed by the court (including without limitation, costs, expenses and fees on
any appeal). The prevailing party shall be the party entitled to recover its
costs of suit, regardless of whether such suit proceeds to final judgment. A
party not entitled to recover its costs shall not be entitled to recover
attorneys’ fees. No sum for attorneys’ fees shall be counted in calculating the
amount of a judgment for purposes of determining if a party is entitled to
recover costs or attorneys’ fees.


11.         Section Headings. Headings contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit, or extend the scope
or intent of this Agreement or any provisions hereof.
 
 
3

--------------------------------------------------------------------------------

 


12.         Governing Law and Venue. This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to its choice of law principles, applicable to a contract
executed and to be performed in the State of New York. Each Party hereto (i)
agrees to submit to personal jurisdiction and to waive any objection as to venue
in the state or federal courts located in New York county, New York, (ii) agrees
that any action or proceeding shall be brought exclusively in such courts,
unless subject matter jurisdiction or personal jurisdiction cannot be obtained,
and (iii) agrees that service of process on any party in any such action shall
be effective if made by registered or certified mail addressed to such Party at
the address specified herein, or to any other addresses as he, she or it may
from time to time specify to the other Parties in writing for such purpose. The
exclusive choice of forum set forth in this paragraph shall not be deemed to
preclude the enforcement of any judgment obtained in such forum or the taking of
any action under this Agreement to enforce such judgment in any appropriate
jurisdiction.
 
13.         Independent Counsel and Rules of Construction. The Parties
acknowledge and agree that they have been advised to, and have had the
opportunity to, seek independent counsel and advice with respect to the terms of
this Agreement. As such, this Agreement has been negotiated at arm’s length
between persons sophisticated and knowledgeable in these types of matters.
Additionally, any normal rules of construction that would require a court to
resolve matters of ambiguities against the drafting party are hereby waived and
shall not apply in interpreting this Agreement.


14.         Notices. All notices, requests and other communications to any party
hereunder shall be done in accordance with Section 7.04 of the Loan Agreement.


15.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original as against any party whose
signature appears thereon and all of which together shall constitute one and the
same instrument.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Lock-Up Agreement as of
the date first written above.
 
Company
                  New Energy Technologies, Inc.    
 
              By:
/s/ John Conklin
   
 
  Name: John Conklin         Title: President and Chief Executive Officer      
                          Shareholder                   Kalen Capital
Corporation                     By: /s/ Harmel S. Rayat         Name: Harmel S.
Rayat         Title:  President        

 
 
5

--------------------------------------------------------------------------------